*562The opinion of the court was delivered by
Milton, J. :
The order of arrest under which the defendant in error was arrested in a civil action was vacated by the district court of Harvey county on motion of the defendant. Oral testimony was introduced at the hearing upon the motion. It.appears from a careful examination of the record that the-order of vacation is supported by competent evidence. It has, therefore, the force of a general finding in favor of the defendant as to all matters set forth in the affidavit for the order of arrest, and, as such, must be held conclusive .in this court. (Bixby v. Bailey, 11 Kan. 359; Winstead v. Standeford, 21 id. 272.)
The order of the district court is affirmed.